The plaintiff, the state's attorney of Codington county, S.D., filed a claim with the Board of County Commissioners for certain traveling expenses incurred by him as state's attorney. The commissioners refused to pay the account because the funds budgeted for the state's attorney's office had been exhausted. Plaintiff appealed from the action of the county commissioners to the circuit court, where findings of fact, conclusions of law, and judgment were entered adverse to the plaintiff, and plaintiff has now appealed to this court.
It is the contention of appellant that there are certain claims against the county which should be paid independent of any budget, or the fact that funds budgeted for the purpose of paying such claims have been exhausted, and the appellant further maintains that the facts here established show plaintiff's claim to be a claim of this kind. Without deciding whether there are claims which, as contended by appellant, should be paid independent of a budget therefor, we are, nevertheless, of the opinion that the facts here established do not bring this claim within the class of claims contended for by appellant. The county commissioners, in our opinion, properly refused to pay this claim of the plaintiff because there were no budgeted funds available therefor.
The judgment and order appealed from are affirmed.
All the Judges concur.